JUSTICE HEIPLE, specially concurring: I concur with the decision reversing the trial judge in this case and would only add that this is the fourth case that I have commented on involving this same judge and his erroneous rulings in traffic cases in the space of seven months. The earlier cases are: People v. White (1982), 102 Ill. App. 3d 1206 (Rule 23 order); People v. Williams (1982), 108 Ill. App. 3d 219; People v. Batchelder (1982), 107 Ill. App. 3d 295. The pattern of ruling with the defense for erroneous reasons in traffic cases continues.